Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 15-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without controlling the frequency (and/or duration) of the iZQC, and thereby its sensitivity to neuro-electro-magnetic oscillations of the same frequency, will be controlled by the amplitude and/or duration of one or more applied magnetic field gradients of the types, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). [0052] of the applicant’s specification teaches that controlling the frequency (and/or duration) of the iZQC, and thereby its sensitivity to neuro-electro-magnetic oscillations of the same frequency, will be controlled by the amplitude and/or duration of one or more applied magnetic field gradients of the types “is essential”. 
These limitations are not found in claims 1-2, 4-12, and 15-20.

Claims 3-4 and 13-14 disclose these essential limitations and are therefore not rejected.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 discloses “at least one coil configured to apply a pulse sequence… wherein the pulse sequence comprises: a plurality of radiofrequency (RF) pulses; and a plurality of magnetic field gradients” (emphasis added). In the disclosed claim limitations, “at least one coil” can mean one/singular coil. Therefore, the claims disclose an embodiment where one coil is used to produce both RF pulses and magnetic field gradients. However, this is not the case in MRI wherein RF pulses are produced by RF coils and gradient magnetic fields are created by separate gradient coils. Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 12-20 are rejected for depending on claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 5 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it unclear what is considered “a frequency substantially the same as a frequency of the NEMOs”.
Claims 6 and 16 are rejected for depending on claims 5/15.

Claim 11 discloses “at least one coil configured to apply a pulse sequence… wherein the pulse sequence comprises: a plurality of radiofrequency (RF) pulses; and a plurality of magnetic field gradients” (emphasis added). In the disclosed claim limitations, “at least one coil” can mean one/singular coil. Therefore, the claims disclose an embodiment where one coil is used to produce both RF pulses and magnetic field gradients. However, this is not the case in MRI wherein RF pulses are produced by RF coils and gradient magnetic fields are created by separate gradient coils. Therefore, the claims are considered indefinite.
Claims 12-20 are rejected for depending on claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (WO 2011/130633).

Regarding claim 1, He teaches a method for magnetic resonance imaging, the method comprising: 
applying a pulse sequence in vivo for exciting intermolecular zero-quantum coherence that is sensitive to neuro-electro-magnetic oscillations (NEMOs) [See Fig. 2 and ¶0038, ¶0064, wherein a pulse sequence that excites iZQCs is shown. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are present in neural atoms. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs). Further, brains are measured. See also rest of reference.], wherein the pulse sequence comprises: 
a plurality of radiofrequency (RF) pulses [See Fig. 2, wherein RF pulses are included in the pulse sequence.]; and 
a plurality of magnetic field gradients [See Fig. 2, wherein gradient pulses are included in the pulse sequence.]; 
receiving signals that are sensitive to NEMOs, in response to the applying step [¶0035-0040, wherein signals are acquired from the pulse sequence shown in Fig. 2. See also rest of reference.]; and 
forming a magnetic resonance image of the NEMOs using the received signals [See Fig. 3 and ¶0039, wherein signals are acquired and images are formed. ¶0047-0048, wherein signals that sensitive to the electrons from the brain are acquired to be formed into an image. See also rest of reference.].

Regarding claim 3, He further teaches wherein the intermolecular zero-quantum coherence comprises a frequency controlled by an amplitude and/or duration of at least one of the magnetic field gradients [See Fig. 2, wherein the gradient amplitudes are used to control the frequency of iZQCs. See also ¶0038, wherein the CH frequency is selected on the ZQ transfer pathway and is refocused using gradients. See also rest of reference.].

Regarding claim 4, He further teaches wherein the intermolecular zero-quantum coherence comprises a duration controlled by an amplitude and/or duration of at least one of the magnetic field gradients [¶0038, see crusher gradients that can end iZQC. See also rest of reference.].

Regarding claim 5, He further teaches wherein the intermolecular zero-quantum coherence comprises a frequency substantially the same as a frequency of the NEMOs [¶0039, frequency set to -100 hz. ¶0040, wherein the frequency can be set to different resonant frequencies. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are located in the brain. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs). See also rest of reference.].

Regarding claim 6, He further teaches wherein the frequency of the intermolecular zero-quantum coherence is in a range of 100 Hz or less [¶0039, frequency set to -100 hz. ¶0040, wherein the frequency can be set to different resonant frequencies. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are present in neural atoms. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs). See also rest of reference.].

Regarding claim 8, He further teaches wherein the intermolecular zero-quantum coherence is resonant at a difference of Larmor frequencies of two interacting spins of the intermolecular zero-quantum coherence [¶0038; ¶0064. See also rest of reference.].

Regarding claim 9, He further teaches wherein the applying, receiving, and forming steps are not sensitive to blood flow effects within a brain, water bound to macromolecules, or cell swelling [¶0047, wherein the signals are sensitive to electrons. Further, the reference does not teach sensitivity to cell swelling. ¶0039, frequency set to -100 hz. ¶0040, wherein the frequency can be set to different resonant frequencies. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are located in the brain. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs).].

Regarding claim 10, He further teaches wherein the applying, receiving, and forming steps are sensitive to only NEMOs [¶0047, wherein the signals are sensitive to electrons. ¶0039, frequency set to -100 hz. ¶0040, wherein the frequency can be set to different resonant frequencies. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are located in the brain. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs).].

Claims 11, 13-16, and 18-20 are rejected for the same reasons as claims 1, 3-6, and 8-10 above. Claims 11, 13-16, and 18-20 are merely the apparatus versions of method claims 1, 3-6, and 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited He, in view of Richter (“Functional magnetic resonance imaging with intermolecular multiple-quantum coherences”).

Regarding claim 2, He teaches the limitations of claim 1, which this claim depends from.
He further teaches wherein the plurality of RF pulses comprises: a first RF pulse for generating intermolecular multiple-quantum coherence in the NEMOs [Fig. 1-2, wherein first MQC is generated. See Step 110 and Fig. 2. ¶0036-0038 and ¶0066. See also rest of reference.]; a second RF pulse for transforming the intermolecular multiple-quantum coherence into the intermolecular zero-quantum coherence [Fig. 1-2, wherein ZQC is then generated. ¶0036-0038 and ¶0066. See also rest of reference.]; and a third RF pulse for transforming the intermolecular zero-quantum coherence into intermolecular single-quantum coherence [Fig. 1-2, wherein SQ  is then generated after ZQC. ¶0036-0038 and ¶0066. See also rest of reference.].
	However, He is silent in teaching wherein the multiple-quantum coherence is double-quantum coherence and a first RF pulse for generating intermolecular double-quantum coherence.
Richter, which is also in the field of MRI, teaches wherein the multiple-quantum coherence is double-quantum coherence and a first RF pulse for generating intermolecular double-quantum coherence [See Fig. 1, wherein the first pulse is used to double-quantum coherence. See Page 490, wherein iMQCs can actually be double-quantum coherences. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of He and Richter because both He and Richter are in the field of using quantum coherences for MRI and imaging the brain of a subject. Further, Richter teaches it is known in the art to use a first pulse to generate DQC when imaging a brain and that MQC can include DQC [Richter - See Fig. 1, wherein the first pulse is used to double-quantum coherence. See Page 490, wherein iMQCs can actually be double-quantum coherences. See also rest of reference.].

Claim 12 is rejected for the same reasons as claim 2 above. Claim 12 is merely the apparatus versions of method claim 2.

Claim(s) 17 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited He, in view of He (US 2014/0296695. Herein referred to as ‘695).

Regarding claim 7, He teaches the limitations of claim 1, which this claim depends from.
He further teaches the sensitivity to the NEMOs [¶0047, wherein the signals are sensitive to electrons. ¶0039, frequency set to -100 hz. ¶0040, wherein the frequency can be set to different resonant frequencies. ¶0047-0048, wherein chemical shift measurements are sensitive to changes in magnetic fields induced by electrons. Electrons are located in the brain. Therefore, chemical shift measurements are sensitive to neuro-electro-magnetic oscillations (NEMOs).].
He is silent in teaching wherein the sensitivity to the signals is essentially attributed to the intermolecular zero-quantum coherence.
‘695, which is also in the field of MRI, teaches wherein the sensitivity to the signals is essentially attributed to the intermolecular zero-quantum coherence [Fig. 1, 160; See Fig. 2 and corresponding description. See rest of teachings for Sel-ZQC. The sequences disclosed are Sel-ZQC sequences so the signals are sensitive to zero-quantum coherence. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of He and ‘695 because both references similarly teach using quantum coherence MRI sequences for imaging the subject and because ‘695 teaches it is known in the art to use Sel-ZQC sequences when imaging parts of the subject, such as the brain [‘695 - Fig. 1, 160; See Fig. 2 and corresponding description. See rest of teachings for Sel-ZQC. The sequences disclosed are Sel-ZQC sequences so the signals are sensitive to zero-quantum coherence. See also rest of reference.]. 

Claim 17 is rejected for the same reasons as claim 7 above. Claim 17 is merely the apparatus versions of method claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6605942 also teaches generating and measuring iZQC. Branca (“In Vivo Noninvasive Detection of Brown Adipose Tissue through Intermolecular Zero-Quantum MRI”) also teaches generating and measuring iZQC in brains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/RISHI R PATEL/             Primary Examiner, Art Unit 2896